In a coram nobis proceeding, the defendant appeals from an order of the County Court, Kings County, dated August 23, 1961, denying, without a hearing, his application to vacate a judgment of said court, rendered February 6,1953, after a jury trial, convicting him of robbery in the first degree, and sentencing him as a second felony offender to serve a term of 15 to 60 years. Order affirmed. This application is made on the ground that a confession made by the defendant to an Assistant District Attorney was coerced and that error was committed upon the trial by the admission of evidence relating to such confession. This identical issue was previously raised by the defendant and was adjudicated adversely to him on his appeal from the judgment of conviction (People v. Walker, 284 App. Div. 1068). Hence, he is not now entitled to relitigate the same issue (cf. People v. Caminito, 3 N Y 2d 596, 601; People ex rel. Baumgart v. Martin, 9 N Y 2d 351, 354-355). Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.